Citation Nr: 1144266	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  04-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a chronic eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, R.L., and M.H.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to August 1952 and was discharged under honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Cleveland, Ohio, Regional Office of the Department of Veterans Affairs (VA).  The case has since been transferred to the Des Moines, Iowa, VA Regional Office (RO), which is now the agency of original jurisdiction over the current claim for § 1151 compensation.  The Veteran and his witnesses testified at a personal hearing at the RO in October 2004.  (A subsequent November 2004 request for a hearing before the Board was later expressly withdrawn by the Veteran in May 2006.)  

In September 2007, the Veteran's motion to advance this case on the Board's docket due to advanced age was granted pursuant to 38 U.S.C. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In September 2007, the Board adjudicated the claim of whether new and material evidence had been received to reopen the claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for an eye disability.  The Board determined that new and material evidence was submitted, reopened the claim for a de novo review, and denied it on the merits.  The Veteran appealed that part of the Board's decision which denied compensation under the provisions of 38 U.S.C.A. § 1151 for an eye disability to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court vacated the denial and remanded the claim of entitlement to § 1151 compensation for an eye disability to the Board for compliance with the instructions included in a December 2008 Joint Motion for Remand.  

In June 2009, the Board again denied the claim.  The Veteran appealed this decision to the Court.  In April 2010, the Court vacated the June 2009 denial and remanded the claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for an eye disability to the Board for compliance with the instructions included in an April 2010 Joint Motion for Remand.  In September 2010, the Board remanded the issue on appeal back to the RO for additional evidentiary development.  Upon return of the case to the Board, it was once again remanded in February 2011 for a clarifying addendum opinion addressing the claim at issue.  Following this development, the appeal was denied in an August 2011 supplemental statement of the case.  The case was returned to the Board in September 2011 and the Veteran now continues his appeal. 


FINDINGS OF FACT

A chronic eye disability was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in administering spinal anesthesia in April 1973, and was not caused by an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a chronic eye disability have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the claim for 38 U.S.C.A. § 1151 compensation on appeal, generally, the notice requirements for VA compensation claims have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The VA compensation claim decided herein stems from the Veteran's application to reopen his previously denied claim for 38 U.S.C.A. § 1151 compensation that was filed in May 2002.  The claim was subsequently reopened for a de novo review on the merits.  VCAA notice letters addressing the applicability of the VCAA to § 1151 claims and of VA's obligations to the Veteran in developing such claims were dispatched to the Veteran during the course of the claim, most recently in September 2010, which addressed the issue on appeal and satisfied the above-described mandates, including discussion of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that there may be any defect in the timing of notice, this was cured by the RO's subsequent readjudication of the § 1151 claim following dispatch of compliant VCAA notice, most recently in an August 2011 rating decision/supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Nevertheless, it is presently unclear whether the holding in Dingess/Hartman is even applicable to the present case as the issue involves a claim for compensation under 38 U.S.C.A. § 1151, as opposed to service connection.  Moreover, even if it is applicable, the focus of this case is whether the Veteran is entitled to compensation under 38 U.S.C.A. § 1151, for which, as detailed above, he received adequate notification.  In short, the outcome of this case does not depend upon the information discussed by the Dingess/Hartman holding.  Further, for the reasons detailed below the Board finds that the claim must be denied as the preponderance of the evidence is unfavorable.  As such, no disability rating and effective date is to be assigned or even considered for this claim.  Thusly, the Board concludes that the Veteran has not been prejudiced by the absence of timely notification of the Court's holding in Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Furthermore, neither the Veteran nor his representative have made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with this particular claim.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's VA medical records pertaining to his treatment and surgery for a Baker's cyst of his right knee at the Des Moines, Iowa, VA Medical Center in 1973, have been obtained and associated with the claims file.  Further, the Veteran's private and VA medical records regarding treatment for his ophthalmological ailments since 1973 to the present have been obtained and associated with the claims file.  These records are the only ones of relevance to the matter at issue, as the Veteran's primary assertion is that he developed an additional eye disability as a result of his right knee surgery at VA in 1973.  In any case, the Veteran has not indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided on the merits herein.  (See signed affirmation of the Veteran dated in September 2011.)  

VA has obtained a medical opinion in October 2010, and a March 2011 addendum opinion expounding on the October 2010 opinion, that specifically addresses the § 1151 claim at issue.  The opinions are predicated on a review of the Veteran's relevant clinical history as contained in his claims file.  Furthermore, the examiner provided adequate discussion of his clinical observations and a rationale to support his findings and conclusions.  Thus, the opinions of October 2010 and March 2011, when viewed as a whole, are deemed to be adequate for adjudication purposes for the matter at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board finds that the opinions obtained are in compliance with the directives of the prior Board remands of September 2010 and February 2011.  [See Stegall v. West, 11 Vet. App. 268 (1998): A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999): Exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions.]

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his § 1151 claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this, and in other cases, only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, nothing on file shows that the Veteran possesses the requisite knowledge, skill, experience, training, or education to render a medical diagnosis or provide a medical opinion regarding matters of medical causation or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his contentions and assertions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2011).

Entitlement to compensation under 38 U.S.C. § 1151 for a chronic eye disability.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by the United States Congress.  See § 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the United States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no showing of negligence was necessary for recovery under § 1151.  In pertinent part, Section 1151, as amended, reads as follows:

Compensation under this Chapter and dependency and indemnity compensation under Chapter 13 of this Title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and - 

(1)  the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A)  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B)  an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.
The regulation 38 C.F.R. § 3.361 implements 38 U.S.C.A. § 1151.  38 C.F.R. § 3.361(b) states that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for a chronic eye disability.

There is competent evidence of record of the current existence of right eye disabilities but there is no competent evidence of record which demonstrates that a currently existing right eye disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA as a result of the April 1973 surgical procedure, nor is there competent evidence of record demonstrating that a right eye disability was caused by an event that was not reasonably foreseeable. 

VA clinical records dated in the 1990's and 2000 include various diagnoses of eye disabilities including photophobia in July and August of 1994, photophobia and diplopia in April 2002, right eye refractive error and cataracts in June 2002 and age related macular degeneration and mild cataracts in September 2002.  In April 2003, a physician diagnosed cataracts and age related macular degeneration and intermittent diplopia.  He wrote that on further checking, he found the Veteran had exophoria which had been a long standing problem for the Veteran.  The most recent diagnosis of record, dated in November 2004, is cataracts and hyperopia.  While these records document optic disorders and subjective complaints, none of the records indicates in any way that a right eye disorder was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA as a result of the April 1973 surgical procedure, nor does this evidence demonstrate that a currently existing right eye disability was caused by an event that was not reasonably foreseeable.

The December 2002 letter from the private optometrist indicated that the Veteran had abducens paralysis as a result of spinal anesthesia administered by VA in April 1973; however, the author does not indicate that this was due to fault on the part of VA or due to an event which was not reasonably foreseeable.  This evidence, to a certain extent, weighs against the Veteran's claim as it references literature which addresses induced abducens paralysis as being known to be causally linked to the administration of spinal anesthesia.  The presence of literature addressing an etiological link between the procedure and the reported residuals would indicate that this was a foreseeable event.  The probative weight of this evidence is further undermined by the optometrist's subsequent letters he wrote in January 2004 and December 2010.  At this time, the author indicated that he had performed a physical examination of the Veteran and found that he had early cataracts, minor age-related macular degeneration and photophobia.  Abducens paralysis was not diagnosed.  The disorders which were diagnosed after physical examination in January 2004 were not linked in any way to the April 1973 surgical procedure.  The December 2010 letter reflected that the Veteran had undergone bilateral cataract surgery with intraocular lens implantation in (August) 2010, and that he continued to experience problems with photophobia of unknown etiology.  Retinal evaluation revealed minor dry pigmented epithelium disruption.  Examination revealed bilateral pseudophakia with good visual acuity, minor bilateral age-related macular degeneration that has remained stable over the last 6+ years.  No association between these aforementioned ocular conditions and the Veteran's 1973 knee surgery with spinal anesthesia was presented.     

There is competent evidence of record which demonstrates that paralysis of the sixth cranial nerve was a known potential complication of administration of spinal anesthesia.  A VA examination conducted in May 1974 resulted in an impression of presbyopia.  The examiner wrote that he was unable to demonstrate any diplopia.  The examiner noted that the Veteran did have a sixth cranial nerve palsy in 1973 with diplopia but appeared to have recovered.  He found it possible that the Veteran might have some residual weakness which caused trouble when the Veteran was tired such as diplopia.  The examiner also specifically found no evidence of negligence on the part of VA in administering the spinal anesthesia.  The physician also opined that the diagnosed eye disability was a known complication of the administration of spinal anesthesia.  

In June 1974, a VA examination was conducted which resulted in a diagnosis of bilateral paralysis of the sixth cranial nerve with diplopia by history, status post spinal anesthesia with complete recovery.  The physician noted that paralysis of the sixth cranial nerve resulting in double vision was an infrequent but well-recognized complication of spinal anesthesia.  

The Board notes that in February 1987, a private physician wrote that he had reviewed the Veteran's records.  He indicated that abducens palsy usually occurs after multiple attempts to perform a spinal anesthesia procedure using a large-bore needle.  The physician opined that, if the Veteran had eye problems dating from the administration of spinal anesthesia, he assumes the Veteran had residual injury of the abducens nerve.  While this evidence may be said to indicate that an improperly performed spinal procedure results in abducens paralysis, the evidence does not indicate that the actual procedure performed by VA in 1973 was negligent in any way and the surgical and clinical evidence of record also does not support a finding that VA negligently administered the spinal anesthesia.  The author of this note did not point out any specific instance of fault on the part of VA which occurred during the April 1973 surgical procedure.  

The Veteran submitted a copy of a treatise titled "Abducens Nerve (VI) Paralysis Following Spinal Anesthesia" which weighs against the Veteran's claim - the treatise demonstrates that abducens nerve paralysis was a known complication of the administration of spinal anesthesia.  

The only other evidence which indicates in any way that VA was at fault in administering the anesthesia in April 1973 or that the resulting eye disability was not reasonably foreseeable is the Veteran's own allegations and testimony.  As a lay person, however, the Veteran is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to the existence and etiology of a right eye disability is not accorded any probative weight.  

Associated with the claims file is a clinical record dated in April 1973 which demonstrates that the nature and purpose of the operation and the anesthesia, the risks involved and the possibility of complications had been explained to the Veteran and that the Veteran had consented to the procedure.  The Veteran's consent was witnessed on the document.  There is no indication that the Veteran's consent was improperly given or obtained.  Although the Veteran now asserts that he was already administered painkillers and pre-operative medications in preparation for anesthesia immediately prior to giving his consent to surgery in April 1973, such that his mental state was chemically altered and he was thus incapable of providing informed consent at the time, there is no objective clinical evidence supporting the assertion that he was mentally impaired when consenting to the April 1973 surgical procedure and administration of anesthesia.  Furthermore, as will be discussed in detail in this decision, as the clinical evidence demonstrates that he has no current chronic ocular disability objectively attributable to his April 1973 VA knee surgery, the question of whether or not he had the mental capacity to give proper informed consent for this procedure is irrelevant as it would have no impact on the medically established factual determination that no chronic eye disability linked to this procedure presently exists.  

The Joint Motion for Remand which was cited in the introduction to this decision found fault in the Board's prior September 2007 decision by failing to explain the rationale for retroactively applying the statutory and regulatory provisions now in effect when it adjudicated this claim pursuant to 38 U.S.C.A. § 1151 but based on the provision of consent in 1973.  The rationale for applying the current statutory and regulatory provisions in adjudicating this claim is the plain language of the operative regulation, 38 C.F.R. § 3.361(a).  This regulation specifically provides
that, with an exception for claims involving compensated work therapy which is not applicable in the current case, the regulation is applicable to all claims for compensation for benefits under 38 U.S.C.A. § 1151 which are received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(d)(1)(ii) deals with informed consent.  This regulation specifically provides that to determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 of this chapter.  The regulation does not provide for a review of whether informed consent was provided based on regulations concerning informed consent which were in effect when the surgery was performed; in the present case, in 1973.  There is absolutely no indication that consideration of informed consent laws which were in effect in 1973 were ever to be considered based on claims under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  If the authors of the current version of 38 C.F.R. § 3.361 desired to mandate review of the informed consent provisions based on regulations in effect at the time of the injury in question, they would have so provided in the regulation.  Any reading of 38 C.F.R. § 3.361 which indicates that a claim should be reviewed based on the laws of informed consent which were in effect at the time of the injury in question is wholly illogical.  As pointed out in the Joint Motion for Remand, 38 C.F.R. § 17.32 was not in effect in 1973.  

In October 2010, the Veteran was examined by a VA physician (identified in the report as the Chief of Ophthalmology), who had also reviewed the Veteran's pertinent clinical history contained in his claims file.  The VA examiner noted that the Veteran underwent spinal anesthesia in April 1973, in the course of surgery for removal of a Baker's cyst at a VA medical facility.  He developed diplopia postoperatively, which was caused by a right abducens paralysis secondary to meningial irritation due to the spinal anesthesia.  The diplopia resolved completely with time, and no diplopia was detected on a subsequent VA eye examination in May 1974.  The VA examiner also noted that a private neurological examination conducted in 1984 revealed normal cranial nerves.  The Veteran was treated by VA, most recently in 2007, for hyperopia, presbyopia, age-related macular degeneration, and cataracts.  In August 2010, the Veteran underwent cataract surgery at the Wolfe Eye Clinic.  The Veteran reported severe photophobia and dry eyes, requiring the use of artificial tears.  Records from Wolfe Eye Clinic show that some of the Veteran's photophobia was associated with his chronic dry eyes and that he was advised that his dry eyes would adversely affect his vision.  

On examination in October 2010, no diplopia was detected.  The Veteran was diagnosed with bilateral dry age-related macular degeneration, bilateral pseudophakia, severe dry eyes, longstanding photophobia secondary to severe dry eyes, and status post history of diplopia from right abducens paralysis after anesthesia, resolved.  The examining VA Chief of Ophthalmology reviewed the Veteran's medical history and concluded that no eye injury or chronic eye problems occurred during his active duty in 1953.  Although he developed diplopia secondary to right abducens paralysis secondary to meningial irritation from spinal anesthesia during knee surgery performed by VA in 1973, the diplopia resolved completely over time and produced no chronic disabling residuals.  He was now followed by VA for refractive error characterized by hyperopia and presbyopia treated with prescription corrective lenses, cataracts (status post cataract surgery in August 2010), and macular degeneration.  The physician determined that the Veteran's cataracts and macular degeneration were age-related.  His dry eyes were deemed to be an idiopathic condition that made his corneal surfaces dry and consequently made him photophobic.  

The Chief of Ophthalmology presented an opinion in October 2010 that was awkwardly phrased and worded, such that its clinical meaning with respect to the Veteran's § 1151 claim could not be clearly discerned.  An addendum to this opinion was thus obtained in March 2011, in which the Chief of Ophthalmology reviewed the record, including additional evidence received since the prior October 2010 examination, and presented the following definitive opinion, incorporating her prior findings and opinions:

It is more likely than not that the 

* dry age related macular degeneration
* severe dry eyes
* status post history of diplopia from right abducens paralysis after anesthesia which was resolved completely with time
* cataracts
* and/or photophobia 

are not due to the Veteran's active duty service. 

It is more likely than not that the dry age related macular degeneration, severe dry eyes, cataracts and/or photophobia are not due to the 1973 surgery [performed by VA].  

The diplopia from the right abducens paralysis was caused by meningial irritation due to the spinal anesthesia for the right knee surgery done in 1973.  However, the diplopia resolved completely with time, with no residuals and it is more likely than not that the above disorders (dry age related macular degeneration, severe dry eyes, cataracts, and/or photophobia are not additional disabilities that are the result of the surgical procedure of the right knee performed at the VA in 1973.

It is more likely than not that the pseudophakia is not etiologically linked to the veteran's military service or to the surgery performed by VA in 1973.

The Board has considered an October 2010 lay witness statement of Ms. M.H., who reported that she knew the Veteran for many years and that all throughout this time he displayed signs of extreme eye sensitivity to light.  While this statement indicates that the Veteran has a history of photophobia symptoms, as Ms. M.H. is not a trained medical professional, the statement is not clinical evidence, much less evidence of a current chronic eye disorder that is either due to military service or is an additional disability associated with his prior history of knee surgery with spinal anesthesia at a VA facility in 1973.  As such, it has virtually no probative value towards proving the Veteran's claim for § 1151 compensation for a chronic eye disability. 

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an eye disability.  His appeal is thus denied.  As previously discussed, the weight of the objective medical evidence conclusively demonstrates that none of the Veteran's current ophthalmological disorders and optometric conditions are either related to his brief period of military service nearly 60 years earlier, or are otherwise additional disability that were related to, and unforeseeable consequences of spinal anesthesia administered in the course of knee surgery in 1973 at a VA medical facility.  The only ocular condition historically related to the 1973 surgery was diplopia, which was both a reasonably foreseeable event associated with spinal anesthesia, and one that completely resolved without residual chronic disabling pathology by 1974.  As such, § 1151 VA compensation cannot be awarded for an acute condition that resulted in no chronic disability during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  To the extent that the Veteran asserts that he has a chronic eye disability that was the result of his 1973 VA surgery, based on his own personal knowledge of his medical history, as he is a layperson who possesses no formal medical training, he is not competent to provide opinion and commentary on matters of medical diagnosis and etiology and his statements in this regard are not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination.  Therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for an eye disability is not warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


